                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DANTAYA, LLC,                                              CIVIL ACTION
 DEVAYA, LLC, and
 DAKSHAYA, LLC,
                         Plaintiffs,

                 v.                                         NO. 19-5776

 LINDY ENTERPRISES, LLC, and
 LINDY ABSECON, LLC,
                Defendants.

                                           ORDER

       AND NOW, this 5th day of November, 2020, upon consideration of Defendants’ Motion

to Dismiss the Complaint for Failure to State a Claim (Document No. 5, filed February 7, 2020),

Plaintiffs’ Brief in Opposition to Defendants’ Motion to Dismiss for Failure to State a Claim

(Document No. 6, filed February 21, 2020), and Defendants’ Reply in Support of the Motion to

Dismiss for Failure to State a Claim (Document No. 9, filed March 4, 2020), for the reasons

stated in the accompanying Memorandum dated November 5, 2020, IT IS ORDERED that

defendants’ Motion to Dismiss is DENIED.

       IT IS FURTHER ORDERED that a preliminary pretrial conference will be scheduled

in due course.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
